174 P.3d 556 (2006)
2006 OK 10
In re AMENDMENTS TO ARTICLE XVIII OF THE RULES CREATING AND CONTROLLING THE OKLAHOMA BAR ASSOCIATION.
SCBD No. 4951.
Supreme Court of Oklahoma.
February 6, 2006.
As Corrected February 8, 2006.
ORDER AMENDING ARTICLE XVIII OF THE RULES CREATING AND CONTROLLING THE OKLAHOMA BAR ASSOCIATION REGARDING ACCESS TO JUSTICE
JOSEPH M. WATT, Chief Justice.
¶ 1 Article XVIII of the Rules Creating and Controlling the Oklahoma Bar Association is amended to reflect the following organizational changes to the Oklahoma Access to Justice Commission, to be known hereafter as "The Access to Justice Advisory Committee of the Oklahoma Bar Association":
1. The phrase "Access to Justice Advisory Committee of the Oklahoma Bar Association" shall replace the phrase "Oklahoma Access to Justice Commission" wherever it appears.
2. The word "committee" shall replace the word "commission" wherever it appears.
3. The phrase "committee member" shall replace the word "commissioner" and the phrase "committee members" shall replace the word "commissioners" wherever it appears.
4. Section 1 shall read as follows:
Section 1. ACCESS TO JUSTICE ADVISORY COMMITTEE OF THE OKLAHOMA BAR ASSOCIATION. There shall be created an Access to Justice Advisory Committee of the Oklahoma Bar Association as set forth in Section 2.
The Access to Justice Advisory Committee of the Oklahoma Bar Association shall evaluate, study, and make recommendations to the Oklahoma Bar Association related to the providing of legal services to the citizens of Oklahoma and their access to the Oklahoma justice system, both civil and criminal. The Committee shall also identify potential sources of funding to accomplish the delivery of legal services and access to the Oklahoma justice system.
The Oklahoma Bar Association is charged with the duty of accepting or denying the Access to Justice Advisory Committee's recommendations and the Access to Justice Advisory Committee may implement those programs or recommendations approved by the Oklahoma Bar Association.
5. Section 3 shall read as follows:
Section 3. VACANCY OF POSITION. All vacancies shall be filled by the appointing official or entity within sixty (60) days of notification of a vacant committee member's position. If for any reason a committee member's position shall remain vacant after sixty (60) days, the Chief Justice of the Oklahoma Supreme Court shall select a qualified person to serve until a successor is duly appointed by the appointing official or entity or for the remainder of the term.
6. Section 6 shall read as follows:
Section 6. COMPENSATION OF COMMITTEE AND EX-OFFICIO MEMBERS. Committee and Ex-Officio Members, who do not otherwise qualify for reimbursement of reasonable travel and other reasonable expenses from their appointing authority, may be reimbursed for reasonable travel and other reasonable expenses by the Access to Justice Advisory Committee of the Oklahoma Bar Association at the rate fixed by the Oklahoma Bar Association.
7. Section 7 shall read as follows:
Section 7. STAFF. The Access to Justice Advisory Committee of the Oklahoma Bar Association may be aided by the staff of the Oklahoma Bar Association. Such staff assigned by the Oklahoma Bar Association shall be employees of the Oklahoma Bar Association and may assist the Access to Justice Advisory *557 Committee of the Oklahoma Bar Association when requested. The number of staff and the rate of compensation and benefits for such staff shall be determined by the Board of Governors of the Oklahoma Bar Association and be included in the Oklahoma Bar Association's annual budget approved by the Oklahoma Supreme Court. The Access to Justice Advisory Committee of the Oklahoma Bar Association, may reimburse the Oklahoma Bar Association for staff compensation and benefits and other administrative expenses from the funds it has available.
8. Section 8 shall read as follows:
Section 8. ANNUAL BUDGET. The annual budget of the Access to Justice Advisory Committee of the Oklahoma Bar Association shall be submitted to the Oklahoma Bar Association for incorporation and approval in the annual budget of the Oklahoma Bar Association.
9. A new section, Section 10, shall read as follows:
Section 10. ANNUAL REPORT. The Access to Justice Advisory Committee to the Oklahoma Bar Association shall submit an annual report to the Oklahoma Bar Association.
¶ 2 Attached is the complete text of the rule in its amended form.
ALL JUSTICES CONCUR.

ARTICLE XVIII
Section 1. ACCESS TO JUSTICE ADVISORY COMMITTEE OF THE OKLAHOMA BAR ASSOCIATION. There shall be created an Access to Justice Advisory Committee of the Oklahoma Bar Association as set forth in Section 2.
The Access to Justice Advisory Committee of the Oklahoma Bar Association shall evaluate, study, and make recommendations to the Oklahoma Bar Association related to the providing of legal services to the citizens of Oklahoma and their access to the Oklahoma justice system, both civil and criminal. The Committee shall also identify potential sources of funding to accomplish the delivery of legal services and access to the Oklahoma justice system.
The Oklahoma Bar Association is charged with the duty of accepting or denying the Access to Justice Advisory Committee's recommendations and the Access to Justice Advisory Committee may implement those programs or recommendations approved by the Oklahoma Bar Association.
Section 2. SELECTION OF COMMITTEE MEMBERS; TERM. The Access to Justice Advisory Committee of the Oklahoma Bar Association shall be comprised of nine (9) duly appointed committee members with voting privileges. Each committee member shall serve until his or her successor is appointed. The term of each committee member shall be for a period of three (3) years, commencing on July 1 of each year, except the initial term set forth below which shall commence on July 1, 2005. The period between the effective date of the order of this Court through July 1, 2005 shall be added to the initial term of each appointed committee member. The initial term for positions one (1) though three (3) shall be for a period of three (3) years; the initial term for positions four (4) through six (6) shall be for two (2) years; and the initial term for positions seven (7) through nine (9) shall be for a period of one (1) year. The following committee members are authorized to be appointed and shall have voting privileges.
Position 1. Justice of the Oklahoma Supreme Court appointed by the Chief Justice.
Position 2. Judge of the Oklahoma Court of Criminal Appeals appointed by the Presiding Judge.
Position 3. Member of the Oklahoma Bar Association appointed by the President of the Oklahoma Bar Association.
Position 4. Judge of the District Court appointed by the President of the Oklahoma Judicial Conference.
Position 5. Member of the Oklahoma Bar Foundation appointed by the President of the Oklahoma Bar Foundation.
Position 6. Faculty member of an American Bar Association Accredited Law School located in the state of Oklahoma *558 appointed by President of the Oklahoma Bar Association.
Position 7. Member of the Oklahoma House of Representatives appointed by the Speaker of the Oklahoma House of Representatives.
Position 8. Member of the Oklahoma State Senate appointed by the President Pro Tempore of the Oklahoma State Senate.
Position 9. Member of the public that is not licensed to practice law in the state of Oklahoma to be appointed by the Governor of the State of Oklahoma.
Section 3. VACANCY OF POSITION. All vacancies shall be filled by the appointing official or entity within sixty (60) days of notification of a vacant committee member's position. If for any reason a committee member's position shall remain vacant after sixty (60) days, the Chief Justice of the Oklahoma Supreme Court shall select a qualified person to serve until a successor is duly appointed by the appointing official or entity or for the remainder of the term.
Section 4. EX-OFFICIO MEMBERS. The Access to Justice Advisory Committee of the Oklahoma Bar Association shall have such non-voting ex-officio or advisory members as the committee members may designate, from time to time, including the following:
a. President-Elect of the Oklahoma Bar Association;
b. President-Elect of the Oklahoma Bar Foundation;
c. Representative of Legal Aid Services of Oklahoma, Inc. selected by the Board of Directors;
d. Representative of Oklahoma Indigent Defense System selected by the Board of Directors;
e. Representative of Oklahoma Indian Legal Services selected by the Board of Directors;
f. Chair of OBA Access to Justice Committee;
g. Public Defender of Tulsa County;
h. Public Defender of Oklahoma County.
Section 5. OFFICERS OF THE COMMITTEE. The Chair and Vice-Chair of the Access to Justice Advisory Committee of the Oklahoma Bar Association shall be selected by the committee members. The committee members may select such other officers as they deem appropriate.
Section 6. COMPENSATION OF COMMITTEE AND EX-OFFICIO MEMBERS. Committee and Ex-Officio Members, who do not otherwise qualify for reimbursement of reasonable travel and other reasonable expenses from their appointing authority, may be reimbursed for reasonable travel and other reasonable expenses by the Access to Justice Advisory Committee of the Oklahoma Bar Association at the rate fixed by the Oklahoma Bar Association.
Section 7. STAFF. The Access to Justice Advisory Committee of the Oklahoma Bar Association may be aided by the staff of the Oklahoma Bar Association. Such staff assigned by the Oklahoma Bar Association shall be employees of the Oklahoma Bar Association and may assist the Access to Justice Advisory Committee of the Oklahoma Bar Association when requested. The number of staff and the rate of compensation and benefits for such staff shall be determined by the Board of Governors of the Oklahoma Bar Association and be included in the Oklahoma Bar Association's annual budget approved by the Oklahoma Supreme Court. The Access to Justice Advisory Committee of the Oklahoma Bar Association, may reimburse the Oklahoma Bar Association for staff compensation and benefits and other administrative expenses from the funds it has available.
Section 8. ANNUAL BUDGET. The annual budget of the Access to Justice Advisory Committee of the Oklahoma Bar Association shall be submitted to the Oklahoma Bar Association for incorporation and approval in the annual budget of the Oklahoma Bar Association.
Section 9. RULES OF THE COMMITTEE. The Access to Justice Advisory Committee of the Oklahoma Bar Association shall make and approve rules respecting its procedure and respecting all matters pertaining to its duties as set forth in section 1.
Section 10. ANNUAL REPORT. The Access to Justice Advisory Committee to the *559 Oklahoma Bar Association shall submit an annual report to the Oklahoma Bar Association.